Citation Nr: 1547733	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 2012 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 8, 2012 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for bilateral hearing loss and tinnitus and awarded 0 percent and 10 percent ratings, respectively, effective June 8, 2012.  


FINDINGS OF FACT

1.  The Veteran's original service connection claim for bilateral hearing loss and tinnitus was denied in a May 2002 rating decision; after the Veteran appealed the denial to the Board, the Board denied the claim for service connection for bilateral hearing loss and tinnitus in an April 2008 Board decision.  The Veteran did not appeal the Board's decision, nor has he filed a proper motion for clear and unmistakable error in the Board's April 2008 decision. 

2.  The Veteran filed a petition to reopen service connection for bilateral hearing loss and tinnitus on June 8, 2012.

3.  The Veteran did not submit a claim for service connection for bilateral hearing loss and tinnitus between April 2008 (the date of the Board decision denying his claim) and June 8, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 8, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to June 8, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2012 informed the Veteran of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding the initial service connection claim for hearing loss and tinnitus.  While the Veteran was not provided with a separate letter addressing his appeal for an earlier effective date for service connection for hearing loss and tinnitus, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection for hearing loss and tinnitus, and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the June 2012 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records.  The RO also has provided him with VA examinations.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
 
Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date for Service Connection for Hearing Loss and Tinnitus

The Veteran filed a claim to establish entitlement to service connection for hearing loss and tinnitus in September 2001.  In a May 2002 decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the RO's denial to the Board, which also denied service connection for bilateral hearing loss and tinnitus in an April 2008 decision.  The Board determined that the Veteran's bilateral hearing loss and tinnitus was not manifested during service (or within one year of separation from service for the hearing loss) or shown to be etiologically related to military service.  The Board acknowledged that there was a private medical opinion dated in August 2001, which related the Veteran's hearing loss and tinnitus to service, but determined that the VA medical opinion in December 2001 with an April 2002 addendum opinion was more probative, on the basis that the VA examiner based the opinion on the complete medical history, the history given by the Veteran, and the August 2001 private physician's statement.  The Board noted that the private physician appeared to primarily base the opinion on the undocumented military history provided by the Veteran.  

The May 2002 rating decision was subsumed by the April 2008 Board decision. 38 C.F.R. § 20.1104.  The finality of the April 2008 Board decision has not been challenged, including by way of motion based on clear and unmistakable error of a Board decision (under 38 U.S.C.A. § 7111  (West 2014)).  The Veteran was notified of the Board's decision along with his appellate rights, but did not file an appeal.  Thus, the April 2008 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

No correspondence was received from the Veteran since the April 2008 Board decision indicating his desire to reopen his service connection claim for a bilateral hearing loss and tinnitus until June 8, 2012.

At the time the Veteran filed a petition to reopen service connection for bilateral hearing loss and tinnitus, he submitted a private medical opinion dated in April 2012 relating his hearing loss and tinnitus to his exposure to noise in service.  The Veteran also underwent a VA examination in June 2013; and in November 2013, the VA examiner clarified that it was his medical opinion that the Veteran's hearing loss was at least as likely as not a result of noise exposure in the military.

In a November 2013 rating decision, the RO granted service connection for tinnitus assigning a 10 percent rating, and bilateral hearing loss, assigning a 0 percent rating, effective June 8, 2012.  

In a January 2014 statement, the Veteran argued that the effective date for service connection for his hearing loss and tinnitus should be earlier and that it was clear and unmistakable error that his September 2001 claim was not granted based on the medical evidence submitted at that time.   

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record. 38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE. Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision." 38 C.F.R. § 20.1104 .  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE, and only by the Board.  See VAOPGCPREC 14-95.

As noted above, the May 2002 rating decision was subsumed by the Board's April 2008 decision and a proper motion for CUE in a Board decision has not been filed under the provisions of 38 U.S.C.A. § 7111.  While the Veteran has generally asserted that it was clear and unmistakable error not to grant service connection for hearing loss and tinnitus based on the evidence provided with his September 2001 claim, he has not submitted a claim with the Board that requests reversal or revision of the Board's April 2008 decision based on clear and unmistakable error.  

The Veteran also did not submit any correspondence regarding his service connection claim for hearing loss and tinnitus after the last time it was denied in April 2008; nor did he submit any communication indicating any intent to file a claim to reopen service connection for bilateral hearing loss and tinnitus prior to June 8, 2012.  

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than June 8, 2012 for the grant of service connection for bilateral hearing loss and tinnitus.  The Board acknowledges the arguments set forth by the Veteran.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above was determined to be June 8, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Accordingly, the claim for entitlement to an effective date prior to June 8, 2012 for service connection for bilateral hearing loss and tinnitus is denied. 


ORDER

Entitlement to an effective date earlier than June 8, 2012 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than June 8, 2012 for the grant of service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


